It appears that the verdict of the jury, in this case, is substantially defective, and that the judgment of the court thereon is not supported by the verdict — the judgment being for the debt to be discharged by the damages assessed by the jury, when in fact no damages are assessed. Therefore, it is considered by the court that the judgment aforesaid be reversed and set aside; that the cause be remanded to the court from whence it came, for new proceedings to be had therein, to commence with an assignment of breaches, and that the plaintiffs recover of the defendant their costs in this behalf,expended; which is ordered to be certified to the said court.